DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/04/2021 has been received and considered. Claims 15-18 were cancelled. Claims 2-8, 10, 12-14, and 19-22 are pending. Claims 19-20 are withdrawn. Claims 2-8, 10, 12-14, 21, and 22 are presented for examination. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims recite and arguments address "aligning". The Application description repeats this term in ¶ [11] and [47]. Merely repeating a term does not rise to a level of a definition of a term. In the absence of an elaboration of any special meanings for such term in the claims and Application description, there are no distinguishing features claimed. Therefore throughout the prosecution of this application, the claims have been given a broad reasonable interpretation in light of the Application description according to definitions of these terms well known to any one of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the model import, the management services, the model export, the model editor, the data connector, the contextualization, the historian, and the data analytics component configured to in claims 12, 13, 21, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified model import, management services, model export, model editor, data connector, contextualization, historian, and data analytics component configured to, a corresponding structure in the specification reads: "[9]… a context model manager computer 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." As to paragraph [26], it references “U.S. Application No. 14/467,125” and paragraph [38], it references “PCT/US14/66137". Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because paragraph [26] contains application cross–references "U.S. Application No. 14/467,125" in need of updated information. Applicant is required to update such information.
Appropriate correction or clarification is required.

Claim Objections
Claim 12, line(s) 5-6 refer to the term “the system knowledge”, it would be better as “the automation system knowledge” to avoid any possible antecedent issues. Antecedent calls for “automation system knowledge” (line 4) and not “system knowledge".
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 2-8, 10, and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stokic et al., (Stokic hereinafter), "Generic self-learning context sensitive solution for adaptive manufacturing and decision making systems" taken in view of Stokic et al., (Stokic(1) hereinafter), "Context sensitive Web service engineering environment for product extensions in .
As to claim 12, Stokic discloses a system (see "system" in page 74, col. 2, 1st paragraph) comprising:… generate a semantic context model representative (see "generate" as "definition", 'definition of a "holistic” and dynamic context model and ontologies to enable context awareness, allowing taking into account the context of the system operation and/or decision making processes (e.g., processes, equipment and product information, users, teams, etc.… As ontology allows for knowledge sharing, logic inference and knowledge reuse… for semantic-rich context modeling… ontology is used for context modeling' in page 75, col. 1, next to last paragraph) of an automation system (see "automation" in "plant… equipment, production processes/products", "Model Repository contains ontology based plant specific models for equipment, production processes/products… models are shared by different software components at run time… Context Repository allows update and storage of extracted/processed contextual information" in page 75, 3rd bullet)… import automation system knowledge from an automation engineering system (see "automation engineering" in "system operation… e.g., processes, equipment and product information", 'a "holistic” and dynamic context model and ontologies to enable context awareness, allowing taking into account the context of the system operation and/or decision making processes (e.g., processes, equipment and product information, users, teams, etc.… As ontology allows for knowledge sharing, logic inference and knowledge reuse' in page 75, col. 1, next to last paragraph) and an automation runtime system, wherein the system knowledge from the automation engineering system is imported (see "automation" in "plant… equipment, production processes/products", "Model Repository contains ontology based plant specific models for equipment, production processes/products… models are shared by different software components at run time… Context Repository allows update and storage of extracted/processed contextual information" in page 75, 3rd bullet)… wherein the automation system knowledge is provided in a plurality of distinct context models (see "Context Model defines two models as sets of ontologies: Generic Context Model and Sector-Specific Context Model" in page 75, col. 1, last line to col. 2, line 2)… identify (see "Context Extractor is the set of embedded services responsible for identifying changes in the context of the environment. The current identified context is used to extract available context knowledge" in page 75, last paragraph) conceptual entities associated with the automation system based on the automation system knowledge (see "architecture is designed following SOA principles as an addon to the standard control following the conceptual approach as presented in Fig. 1" in page 74, col. 2, 1st paragraph), and generate the semantic context model comprising a plurality of ontologies (see "generate" as "definition", 'definition of a "holistic” and dynamic context model and ontologies to enable context awareness, allowing taking into account the context of the system operation and/or decision making processes (e.g., processes, equipment and product information, users, teams, etc.… As ontology allows for knowledge sharing, logic inference and knowledge reuse… for semantic-rich context modeling… ontology is used for context modeling' in page 75, col. 1, next to last paragraph) providing formal specifications of the conceptual entities associated with the automation system (see "extract context from the knowledge process… Based on the formal description of context information, context can be processed with contextual reasoning mechanisms" in page 73, next to last paragraph), formally and semantically aligning the plurality of distinct context models to yield the semantic context model (see "aligning" as integrates, "context integrates different knowledge sources… Existing formal context models support formality… Ontology based context modeling… for context-modeling at a semantic level" in page 73, next to last paragraph to page 74, 1st paragraph)… deploy the semantic context model (see "Service Infrastructure: underpinning framework ensuring information is securely gathered from trusted context data sources and that the control updates are communicated to control systems" in page 75, 4th bullet) to one or more intelligent (see “production equipment is self-controlling… generic self-learning modules integrating more intelligence into the production, are easily applicable to various machines/processes” in page 77, 1st paragraph) programmable logic controllers (PLCs) in the automation system (see "Device centric infrastructure is based on machines, the corresponding PLC’ and operational PCs" in page 76, last paragraph). 
While Stokic discloses a system, Stokic fails to disclose a context model manager computer configured to, the context model manager computer comprising: a model import component configured to, a management services component configured to… translating the plurality of distinct context models into a common semantic language, and a model export component configured to.
However in another publication citing Stokic, Stokic(1) discloses a context model manager computer configured to, the context model manager computer comprising: a model import component configured to, a management services component configured to… translating the plurality of distinct context models into a common semantic language (see "Engineers from different disciplines and specialists with various backgrounds have to address a part or an aspect of PSS by having a partial model and collaborating with other experts. It is necessary to define common concepts and language used to interface between these models" in page 10, next to last paragraph), and a model export component configured to. (See “environment built on the foundations of Product Data Management/Product Lifecycle Management (PDM/PLM), and… accompanying tools to support the collaborative product-service design” in page 10, col. 2, 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Stokic(1) with Stokic, because Stokic(1) "provides several innovations:… focus on the development of ontology for PSS… (b) This is one 
While Stokic and Stokic(1) disclose wherein the system knowledge from the automation engineering system is imported, Stokic and Stokic(1) fail to disclose from an automation engineering tool.
Kerschbam discloses from an automation engineering tool (see "engineering tool used (for example the so-called TIA Portal offered by Siemens) stipulates the transmission of the process data", "[0001] PROFINET (Process Field Network) is the open industrial Ethernet standard from Profibus & Profinet International (PI) for automation. PROFINET uses TCP/IP and IT standards, has real-time Ethernet capability and makes it possible to integrate field bus systems. It is an industrial protocol with real-time capability which has become very widespread in the meantime for transmitting process data… [0005] When using PROFINET IRT, the engineering tool used (for example the so-called TIA Portal offered by Siemens) stipulates the transmission of the process data" – well known in the art). About Examiner's interpretation of "automation engineering tool", Examiner notes that the Application description reads "[46] Bits and pieces of the required context-specific knowledge about automation systems are already present within conventional engineering and runtime tools. While knowledge about asset topology, product genealogy, or bill of process is explicitly accessible, control knowledge may be implicitly encoded into control programs and more sophisticated annotation/extraction algorithms for their contextualization have to be developed. For example, Siemens' Totally Integrated Automation (TIA) Portal is an example of an Automation Engineering Tool 425 that provides capabilities for design and engineering of complex automation control systems".
Stokic, Stokic(1), and Kerschbaum are analogous art because they semantic context/ontology.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Kerschbaum with Stokic and Stokic(1), because Kerschbaum points out that his "[0033]… method advantageously immediately detects the packet losses occurring in the network and simultaneously detects the causing interference source(s)", and as a result, Kerschbaum reports that "[0034] This avoids the time-consuming search for the interference source which produces the greatest monetary losses as a result of long-term failures of the data network. [0035] The rapid identification of the interference source also makes it possible to quickly exclude other components suspected of being the cause".
As to claim 2, Stokic(1) discloses wherein the plurality of ontologies comprises an asset ontology comprising plant topology information associated with the automation system (see "plant topology" as "manufacturing area", "context monitoring services provide basic monitoring functionalities to monitor processes in which data/knowledge is acquired (e.g. design, manufacturing area both were machines are produced and where they are used)" in page 12, col. 1, last paragraph). 
(see "Model Repository contains ontology based plant specific models for equipment, production processes/products" in page 75, 3rd bullet) comprising information associated with flow through the production process (see "flow" in "customization… related to the different production", "Enterprise level parameters are accessible in plant database, which are mostly associated with varied customization… related to the different production lot numbers. Operators adjust the boundary values or parameter sets through the operational PC of machines. The context extractor services extract and process relevant parameters from the database to input to the Adapter set of services" in page 77, 1st paragraph). 
As to claim 4, Stokic discloses wherein the plurality of ontologies comprises a product ontology comprising information associated with a product produced by the production process (see "Model Repository contains ontology based plant specific models for… production processes/products" in page 75, 3rd bullet). 
As to claim 5, Stokic discloses wherein the plurality of ontologies comprises an event ontology comprising information associated with events (see 'Context Extractor… for identifying changes in the context of the environment… uses all monitored “raw data”… to derive the machine’s current contextual situation. Using the ontology/context model the monitored data are evaluated and the context extracted' in page 75, last paragraph) related to operation of the automation system (see "Model Repository contains ontology based plant specific models for equipment, production processes/products… Context Repository allows update and storage of extracted/processed contextual information… Information flow among the modules is event driven" in page 75, 3rd bullet). 
As to claim 6, Stokic(1) wherein the event ontology comprises information related to scheduled downtime of one or more components of the automation system (see "information related to scheduled downtime" in "capturing of knowledge/experience of experts from manufacturing area, maintenance/service providers", "environment is a SOA-based open environment which combines open PDM/PLM and engineering systems and social SW, both wiki based solution for knowledge capturing of knowledge/experience of experts from manufacturing area, maintenance/service providers" in page 11, col. 2, 2nd paragraph). 
As to claim 7, Stokic discloses wherein the plurality of ontologies comprises a control logic ontology comprising information associated with program logic executed by control layer devices within the automation system (see "control layer" in "PLC", "application for the control of manufacturing processes… solution is applied to react to the changing situations/contexts associated with variations in different parameter sets. The parameter variations of both controlled plants (machines) and environments… By implementation of the proposed self-learning solution an automatic adjustment of the valve switching to different conditions is achieved. The context monitoring serves as a basis for identifying valve adjustment parameters. Device centric infrastructure is based on machines, the corresponding PLC’ and operational PCs. Ethernet, Field bus, CAN Open, Profibus based communication protocols are used to communicate within the equipment level" in page 76, col. 2, 2nd paragraph to page 77, 1st paragraph). 
As to claim 8, Stokic discloses wherein the plurality of ontologies comprises an environmental ontology providing a formal specification of entities producing environmental data, wherein the entities comprise one or more environmental data sources (see "adaptation of various manufacturing processes to environmental… changes in several manufacturing companies… solution is applied to react to the changing situations/contexts associated with variations in different parameter sets. The parameter variations of… environments in which the systems are operating… Enterprise level parameters are accessible in plant database" in page 76, last paragraph to page 77, 1st paragraph). 
 (see "external" as "distributed all over the world", "collect knowledge/experience… distributed all over the world… allow different actors to easily document their experience using web services" in page 12, last paragraph). 
As to claim 10, Stokic(1) discloses wherein one or more environmental data sources external to the automation system comprise one or more remote web servers (see "remote" as "distributed all over the world", "collect knowledge/experience… distributed all over the world… allow different actors to easily document their experience using web services" in page 12, last paragraph). 
As to claim 13, Stokic(1) discloses a model editor component configured to receive one or more user modifications to the semantic context model; wherein, the management services component is configured to modify the semantic context model based on the one or more user modifications (see "model editor component" in "Fig. 2. Mockup of new engineering environment", "allow engineers/designers, when using various engineering tools and/or PDM/PLM solutions to redesign/document/reconfigure product parts and service components, to have direct access to the experience from manufacturing area and business customers related to the corresponding part/service, but also to opinion/feedback of customers of final-product… see Fig. 2" in page 11, last paragraph). 
As to claim 14, Stokic(1) discloses wherein the model editor component is further configured to: present a graphical user interface configured to: display the semantic context model, and receive the one or more user modifications to the semantic context model (see "model editor component" in "Fig. 2. Mockup of new engineering environment", "allow engineers/designers, when using various engineering tools and/or PDM/PLM solutions to redesign/document/reconfigure product parts and service components, to have direct access to the experience from manufacturing area and business customers related to the corresponding part/service, but also to opinion/feedback of customers of final-product… see Fig. 2. The collaborative features allowing for real time sharing of knowledge between design teams and other actors are included" in page 11, last paragraph). 

Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stokic taken in view of Stokic(1) further in view of Kerschbaum as applied to claim 12 above, and further in view of Falco Riccardo Cescolini, (Cescolini hereinafter), U.S. Pre–Grant publication 20130297548.
As to claim 21, while Stokic, Stokic(1), and Kerschbaum disclose a PLC, Stokic, Stokic(1), and Kerschbaum fail to disclose an intelligent programmable logic controller comprising: one or more processors configured to execute according to a scan cycle; a volatile computer-readable storage medium comprising a process image area storing automation system data; a non-volatile computer-readable storage medium; and a plurality of controller components executed by the one or more processors according to the scan cycle, the plurality of controller components comprising: a data connector component with a deployment interface configured to receive the semantic context model, a contextualization component configured to create one or more semantic annotations for the automation system data using the semantic context model, and a historian component configured to store, in a non-volatile storage medium included in the intelligent programmable logic controller, the one or more semantic annotations and the automation system data. 
Cescolini discloses an intelligent programmable logic controller (see "[0019]… programmable logic controller which during operation executes… programs") comprising: one or more processors configured to execute according to a scan cycle (see "[0019]… programmable logic controller which during operation executes… programs based on cycles having a predetermined cycle time in a predefined memory"); a volatile computer-readable storage medium comprising a process image area storing automation system data (see "volatile… medium" as "configuration unit 2… a personal computer… unit CO… which stores the ontology ON", "[0045]… ontology is implemented via a configuration unit 2… a personal computer which communicates with the programmable logic controller 1 via the per se known OPC interface (indicated by the arrow OPC; OPC=OLE for Process Control). The configuration unit includes an interface IN for communicating with the PLC 1. In this arrangement a unit CO… which stores the ontology ON in the memory of the PLC (arrow P3) in the course of an OPC communication"); a non-volatile computer-readable storage medium (see "[0019]… programmable logic controller which during operation executes… programs… in a predefined memory"); and a plurality of controller components executed by the one or more processors according to the scan cycle, the plurality of controller components comprising: a data connector component with a deployment interface configured to receive the semantic context model (see "[0047]… In the course of the configuration of the PLC 1 a suitably prepared ontology is therefore obtained in the preprocessing step PR"), a contextualization component configured to create one or more semantic annotations for the automation system data using the semantic context model (see "semantic annotations" as "semantically equivalent normalized ontology", "[0055]… original ontology… is transformed into a semantically equivalent normalized ontology which only contains axioms in the normal forms"), and a historian component configured to store (see "[0035]… ontology used… is a normalized ontology in which the axioms from the original ontology are transformed into axioms from a given number of axiom types ( also referred to as normal form axioms)… Since only a limited set of axiom types is used, the automated reasoning method can be realized in a particularly storage-efficient manner in the programmable logic controller"), in a non-volatile storage medium included in the intelligent programmable logic controller (see "[0047]… ontology is then stored by way of the communication unit CO on the programmable logic controller 1"), the one or more semantic annotations and the automation system data (see "semantic annotations" as "semantically equivalent normalized ontology", "[0055]… original ontology… is transformed into a semantically equivalent normalized ontology which only contains axioms in the normal forms"; "[0057]… an internalization IN is performed in which the concept names and role names of the EL+ ontology are compactly represented by integral index numbers which are obtained by simple enumeration of the elements in the set Nc0 and Nc0 respectively"; "[0059]… Encoding using such a fixed bit length enables efficient memory access. With the encoding of the axioms just described, the normalized ontology is therefore represented on the programmable logic controller by means of a fixed-length array). 
Stokic, Stokic(1), Kerschbaum, and Cescolini are analogous art because they are related to semantic context/ontology.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Cescolini with Stokic, Stokic(1), and Kerschbaum, because Cescolini discloses that "[0071] The disclosed method has been evaluated… for various test/benchmark ontologies within… a simulation of a programmable logic controller", and as a result, Cescolini reports that "[0071]… It was successfully demonstrated that the method does in fact support the program execution of a reasoner in an acceptable runtime on a programmable logic controller".
As to claim 22, Stokic(1) discloses wherein the plurality of controller components further comprises: a data analytics component configured to apply one or more analytical models to the one or more semantic annotations and the automation system data to determine contextual information associated with automation events (see "Analysis of big data volumes as customer feedback… opinions online about everything. Companies want to tap this source of information… As businesses look to automate the process of filtering out the noise, understanding the conversations, and identifying the relevant content, many are now looking to the field of sentiment analysis (also known as opinion mining). Sentiment analysis can be separated in two categories: manual or human sentiment analysis and automated sentiment analysis… Automated sentiment analysis… can be performed combining elements from machine learning, e.g. support vector machines, and semantic orientation, e.g. ontology" in page 10, col. 1, last paragraph).

Response to Arguments 
Regarding the Information Disclosure Statement objections, deficiency remains.
Regarding the Specification objections, deficiency remains.
Regarding the Claim Objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the independent claims have been fully considered, but they are not persuasive. Applicant argues that the prior art disclosures in the previous rejection fail to teach some of the newly amended limitations. Some of these features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. Claims 2-8, 10, and 12-14 are rejected over Stokic in view of Stokic(1) further in view of Kerschbaum instead of Stokic in view of Stokic(1). Claims 21 and 22 are rejected over Stokic in view of Stokic(1) further in view of Kerschbaum and further in view of Cescolini instead of Stokic in view of Stokic(1) and further in view of Cescolini. As to the newly added/amended limitations, see also the prior art made of record and not relied upon cited below.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aitor Murguzur Ibarguren, Dynamic variability support in context-aware workflow-based systems, discloses "Mapping between features, context and process variability artifacts: context-aware process configuration requires context awareness. In LateVa, this is achieved by aligning FMs and context models through a Context Model Mapping, which gives the correlation between all context features in the FM and context key/value pairs occurred in the context" (see page 66, next to last paragraph).
Juha Puttonen, "A Semantically Enhanced Approach for Orchestration of Web Services in Factory Automation Systems", discloses "Ontology Service is an integral data container used by two other web services and the Olingvo GUI application. Olingvo is an OWL model engineering tool which can download a copy of the current OWL model from Ontology Service as well as upload the OWL model currently open in Olingo to Ontology Service. Ontology Manager is intended to update the OWL model hosted by Ontology Service based on update rules specified by the user" (see page 71, last paragraph).
Legat et al., "Automatic generation of field control strategies for supporting (re-) engineering of manufacturing systems", discloses "strict formal semantics (R12) of the model is required… standardized syntax and semantics (R13) is required to support interoperability with other engineering tools that may be used in future as additional information sources" (see page 1102, col. 2, 1st paragraph).

Jochen M. Kuester, U.S. Pre–Grant publication 20070245297, discloses "[0055]… In case a sub-process in the first analysis model is related to a sub-process in the business-process-reference-model and they have different depths, then there can be a structural mismatch. Structural mismatch means that the structure of the first analysis model is not aligned with the structure of the business-process-reference-model", "[0068]… aligning… sub-processes of the initial second analysis model in accordance with… sub-processes of the first analysis model at step 725 based on the semantic correspondences that are computed… possible actions for aligning the second analysis model are adding a task in the initial second analysis model if that task exists in the first analysis model and a related task is absent from the initial second analysis model (which can initially be the business-process-reference-model) or deleting a task from the initial second analysis model if a related task is absent in the first analysis model", and "[0089]... Aligning unit… for aligning subprocesses of the initial second analysis model in accordance with sub-processes of the first analysis model based on the plurality of semantic correspondences created by creating unit".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/29/21Primary Examiner, Art Unit 2127